             Case 4:19-mj-30489-MJH ECF No. 1 filed 09/12/19                              PageID.1          Page 1 of 7
                                                              AUSA:      DePorre                        Telephone: (810) 766-5177
AO 91 (Rev. 11/11) Criminal Complaint             Special Agent:         Wickwire                       Telephone: (810) 341-5710

                                        UNITED STATES DISTRICT COURT
                                                               for the

                                                 Eastern District of Michigan

United States of America
      V.

Quinton Jabiri-Dakarai LARRY                                          Case: 4: 19-mj-30489
                                                                      Judge: Hluchaniuk, Michael J.
                                                                      Filed : 09-12-2019
                                                                      CMP USA v QUINTON JABIRI-DAKARAI
                                                                      LARRY (TH)



                                                   CRIMINAL COMPLAINT

           I, the complainant in this case, state that the following is true to the best ofmy knowledge and belief.

           On or about the date(s) of             September 11, 2019                in the county of ____
                                                                                                        G_e_ne_s_e_e_ _ _ in the
___E_a~st_em
          _ _ _ District of                 Michigan       , the defendant(s) violated:

                  Code Section                                            Offense Description
18 U.S.C.   § 922(g)(l)                                Felon in Possession of a firearm




           This criminal complaint is based on these facts:
Defendant having previously been convicted of a crime punishable by a term of imprisonment exceeding one year, knowingly
possessed firearms that were shipped and transported in interstate commerce and foreign commerce, in violation of 18 United States
Code, Section 922(g)( 1).




[Z]   Continued on the attached sheet.



                                                                       Jonathan Wickwire, Special Agent, ATF
                                                                                           Printed name and title

Sworn to before me and signed in my presence.


Date : September 12, 2019                                                                     Jui:lge 's signature

City and state: _F_l_in_t~Ml
                          _ _ _ _ _ _ _ _ _ _ _ _ __                   Michael Hluchaniuk, U.S. Magistrate Judge
                                                                                            Printed name and title
  Case 4:19-mj-30489-MJH ECF No. 1 filed 09/12/19            PageID.2    Page 2 of 7




                                    AFFIDAVIT

      I, Jonathan Wickwire, being duly sworn, depose and state the following:

                                 INTRODUCTION

      1.     I have been employed as a Special Agent (SA) with the Bureau of

Alcohol, Tobacco, Firearms, and Explosives (ATF) since November 2016. I am

currently assigned to the Detroit, Michigan Field Division, Flint Field Office. I am

tasked with investigating violations of firearms and narcotics laws. Also, I have

been involved in many investigations related to violations of federal firearms and

narcotics laws. Before working with ATF, I was employed by the Michigan

Department of State Police (MSP) for about 12 years. I held several positions with

MSP, including Task Force Officer with ATF. During this employment, I

investigated numerous incidents involving violations of state and federal firearms

and narcotics laws.

      2.     I make this affidavit with personal knowledge based on my

participation in this investigation, including witness interviews by myself and/or

other law enforcement agents, communications with others who have personal

knowledge of the events and circumstances described herein, and information

gained through my training and experience. The information outlined below is

provided for the limited purpose of establishing probable cause and does not

contain all details or all facts of which I am aware relating to this investigation.
  Case 4:19-mj-30489-MJH ECF No. 1 filed 09/12/19          PageID.3   Page 3 of 7




      3.     My investigation established probable cause that Quinton Jabiri-

Dakarai LARRY (DOB :XX/XX/1990) possessed a firearm in violation of Title 18,

United States Code, Section 922(g)(l ).

                              PROBABLE CAUSE

      4.     On September 11, 2019, I received information that Quinton

Jabiri-Dakarai LARRY (DOB XX/XX/1990), a previously convicted felon,

reported to the Michigan Department of Corrections Probation Office in Flint,

Michigan and was found to be in possession of a firearm.

      5.     On September 11, 2019, around 3:30 pm, LARRY arrived at the

Michigan Department of Corrections Probation Office for a compliance

check with his Probation Officer Stephanie Rinaldo. While inside the

probation office, Parole Agent Gene McKinstry asked LARRY how he got to

the probation office. LARRY informed Parole Agent McKinstry that a

person named Karisma dropped him off. He said Karisma was driving a

black vehicle.

      6.     Parole Agent McKinstry located Karisma in the parking lot

across from the probation office. Karisma was sitting in the driver seat of a

black in color Chevrolet Trax. Parole Agent McKinstry went to the

passenger side window of the Trax and made contact with Karisma. He

asked if she dropped of LARRY and she stated that she did. While standing


                                          2
  Case 4:19-mj-30489-MJH ECF No. 1 filed 09/12/19          PageID.4    Page 4 of 7




at the passenger window, Parole Agent McKinstry observed a black in color

handgun in plain view on the floorboard at the front passenger seat. Parole

Agent McKinstry opened the passenger door and asked Karisma if that gun

belonged to her and she stated that it did not. He then asked Karisma who

owned the vehicle and she stated that she did not know.

       7.    Parole Agent McKinstry requested Karisma exit the vehicle and

she complied. As she exited the vehicle, she retrieved a large amount of

United States Currency out of the glove compartment. Karisma granted

Parole Agent McKinstry consent to search the vehicle.

       8.    Parole Agent McKinstry contacted me and informed me of the

situation. Special Agents Dustin Hurt, Nathan Sutara, and I responded to the

parking lot. While traveling to the location, agents were advised that another

person driving a gray Dodge Charger had picked up Karisma and driven from

the area.

       9.    As we arrived at the parking lot, I observed a gray in color

Dodge Charger backing up into a parking space. I also observed Parole

Agent McKinstry standing next to the passenger side door of a black in color

Chevrolet Trax. Parole Agent McKinstry indicated to me that Karisma was

in the passenger seat of the Charger.




                                          3
  Case 4:19-mj-30489-MJH ECF No. 1 filed 09/12/19           PageID.5    Page 5 of 7




      10.    Special Agent Nathan Sutara and I conducted an interview of

Karisma Hogan in the parking lot across the street from the probation officer.

She was informed of the nature of the interview. Karisma indicated she did

not know the firearm was in the car. She confirmed she drove LARRY to the

probation office. Karisma confirmed she drove the vehicle and LARRY was

in the front passenger seat. She said that LARRY and another female came to

her house in the black Trax and woke her up and asked her to drive them to

the airport. She said "Cece" was the other female. She said she drove the

vehicle from her house to the airport where "Cece" was dropped off.

Karisma and LARRY then left the airport, stopped at a store down the road

from the airport, and drove to the probation office. She was contacted by

Parole Agent McKinstry, who saw the firearm. Karisma said LARRY was on

the phone the whole time, and she did not know the firearm was in the

vehicle.

      11.    After speaking with Karisma, I walked over to the Chevrolet

Trax and observed a black in color handgun partially inside a plastic grocery

style bag sitting on the front passenger side floorboard. I retrieved the

firearm from the bag and removed the magazine. I then pulled the slide to the

rear, and a live cartridge ejected from the chamber. The firearm was




                                          4
  Case 4:19-mj-30489-MJH ECF No. 1 filed 09/12/19          PageID.6     Page 6 of 7




identified as a .45 Auto caliber semiautomatic pistol made by Sturm, Ruger,

& Company, Inc., model SR45, with serial number 380-27027.

      12.    I also retrieved the plastic grocery bag and found a small brush,

some lotion, deodorant, and a bottle of men' s cologne.

      13.    I determined the recovered pistol was manufactured outside the

State of Michigan. I am an expert in interstate nexus analysis for firearms.

Therefore, the firearm traveled through interstate and/or foreign commerce

before LARRY possessed "it.

      14.    Prior to this incident, LARRY was identified as a suspect in

several armed robberies of Check N ' Go and Advance America stores in the

Flint area. During the robberies, a black in color handgun was used. I

reviewed photographs of surveillance video and observed a black in color

hand which displayed the same physical characteristics as the firearm

recovered in the Chevrolet Trax. Based on this, the recovered firearm

appears to be the same make and model as the firearm used during the armed

robberies.

      15.    I conducted a query of the recovered firearm using the Law

Enforcement Information Network and the results indicated the firearm was

reported stolen to the Mount Morris Police Department in 2014.




                                          5
  Case 4:19-mj-30489-MJH ECF No. 1 filed 09/12/19         PageID.7    Page 7 of 7




      16.   I obtained a copy ofLARRY's judgement of sentence from the

Common Pleas Court of Erie County Ohio for which he was on probation.

The judgement indicated that LARRY was convicted of Attempted Having

Weapons While Under Disability, a fourth degree felony. This felony offense

is punishable by more than one year in prison (18 months). The judgement

also advised Larry that federal law prohibited him from ever possessing

firearms.

                              CONCLUSION

      17.   Based on my investigation, probable cause exists that Quinton

LARRY, violated Title 18 U.S.C. § 922(g)(l), felon in possession ofa

fireaim.


                                            Respectfully submitted,


                                             gL~-----
                                               FSpecial Agent Jonathan Wickwire



Sword to and subscribed before me on this
12 th day of September 2019


HON. MICHAEL HLUCHANIUK
UNITED STATES MAGISTRATE JUDGE




                                        6
